DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 19, 21 and 22 are amended. Claims 7, 15, 18, 20 and 24 are cancelled. Claims 1-6, 8-14, 16-17, 19, 21-23 and 25 are presently examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-12, 14, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2011/0083677) in view of Cortez (US 2013/0008809) and Ciaveralla (US 2013/0262345).

Regarding claim 1, Carroll discloses a package for smokeless tobacco that preserves its flavor during storage [0022] by applying volatile flavors to the smokeless tobacco [0016]. It is evident that the volatile flavors evaporate and permeate throughout the chamber due to diffusion. The package can be 
Regarding (a), Cortez teaches an improved for a smokeless tobacco having a lid with a plurality of sealing mechanisms therein that create an airtight seal when the lid is interlocked with the bottom portion (abstract) to prevent loss of moisture, freshness, and flavor once the can has been opened [0002]. The seal is maintained by gaskets and a piece of cork in the lid that fill the space between the lid and the can when they are joined together [0005].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of Carroll with the seal of Cortez. One would have been motivated to do so since Cortez teaches a lid that hermetically seals smokeless tobacco products to prevent loss of moisture, freshness, and flavor once the can has been opened.
Regarding (b), Ciavarella teaches a dispensing system having a container storing a fluid to be dispensed and formed from a fragrance infused plastic to impart a fragrance to the fluid while it is being stored to be dispensed [0032]. It is evident that the impregnated layer forms an internal layer of the container since fragrances is not released to the external environment of the container.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insert of Carroll with the fragrance infused plastic container of Ciavarella. One would have been motivated to do so since Ciavarella teaches a container that imparts a flavor to a product being stored through infused fragrance. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed container and the container of the combination have the same physical structure since both the claimed container and the prior art container have a portion impregnated with a flavoring.

Regarding claim 2, Carroll discloses that the flavor patch can extend along a side wall [0038], and it is therefore evident that the side wall of the combination would be made from infused plastic.

Regarding claim 3, Carroll discloses that the flavor patch can be applied to the lid [0038], and it is therefore evident that the lid of the combination would be made from infused plastic.

Regarding claim 4, Carroll discloses that the flavor patch is in the bottom inside of the can [0024], and it is therefore evident that the bottom inside of the combination would be made from infused plastic.

Regarding claim 6, Carroll discloses that the flavor patch provides an aroma to a user [0034]. Although Carroll does not explicitly state that the flavor patch provides an aroma in all embodiments, it is evident that the flavor patch must produce an aroma in all embodiments since it is coated with flavors in all embodiments [0030]. It is therefore evident that all the flavors of Carroll are aromatic substances.

Regarding claim 8, modified Carroll teaches all the claim limitations as set forth above. Carroll additionally discloses a flavor patch that releases flavor to the inside of a smokeless tobacco package 
However, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the infused plastic of modified Carroll with the flavor patch of Carroll. One would have been motivated to do so since Carroll discloses a package that preserves smokeless tobacco flavor and imparts multiple flavors to tobacco.

Regarding claim 9, Carroll discloses that the flavor patch defines at least a portion of the inner surface of the package (figure 1).

Regarding claim 10, modified Carroll teaches all the claim limitations as set forth above. Carroll additionally discloses that the flavor patch can be provided in a variety of different formats [0035] and Ciavarella teaches a container made entirely from fragrance infused plastic [0032]. Modified Carroll does not explicitly teach the insert covering all of the main body.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor patch of modified Carroll with the entire infused container of Ciavarella. One would have been motivated to do so since Carroll discloses that the flavor patch can be positioned in different arrangements and Ciavarella teaches that flavoring can be over an entire internal surface.

Regarding claim 11, Carroll discloses that the flavor patch defines a portion of the inner surface of the package (figure 1), and it therefore evident that only part of the combination would be made from infused plastic. 

Regarding claim 12, Carroll discloses that the flavor patch is on an inside surface of the lid [0038] by adhering it to the lid [0040].

Regarding claim 14, Carroll discloses the flavor is mint [0031], which is considered to be a botanical substance since mint is a plant.

Regarding claim 16, Carroll discloses that the smokeless tobacco is snus [0017].

Regarding claim 17, Carroll discloses that smokeless tobacco package is pocket sized [0023].

Regarding claim 21, Carroll discloses that smokeless tobacco is placed inside the container in an example method of using the container [0040].

Regarding claim 22, Carroll discloses that the package contains multiple pouches (page 3, claim 2).

Regarding claim 23, Carroll discloses that the flavor is mint [0031], which is considered to meet the claim limitation of a nontobacco plant material since mint is a different plant than tobacco.

Regarding claim 25, Carroll discloses that the lids overlap when they are together (figure 3A).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2011/0083677) in view of Cortez (US 2013/0008809) and Ciaveralla (US 2013/0262345) as applied to claim 1 above, and further in view of Bowen (US 2001/0000235).

Regarding claim 5, modified Carroll teaches all the claim limitations as set forth above. Modified Carroll does not explicitly teach the container comprising a permeable layer disposed between the portion of the container provide with a sensate substance and the chamber.
Bowen teaches a packaging for volatile materials [0003] having a third permeable layer that uniformly bonds to a release layer to produce a weak bond [0058] and have corresponding structures [0072]. Bowen additionally teaches that providing a release layer allows a consumer to control when the fragrance is released [0013].
It would therefore have been obvious to one of ordinary skill in the art to combine the box of modified Carroll with the third permeable layer and release layer of Bowen. One would have been motivated to do so since Bowen teaches layers that allow consumers to control when a fragrance is released.

Claim 13 is rejected under 35 USC 103 as being unpatentable over Carroll (US 2011/0083677) in view of Cortez (US 2013/0008809) and Ciaveralla (US 2013/0262345) as applied to claim 8 above, and further in view of Machado (US 2011/0253562).

Regarding claim 13, modified Carroll teaches all the claim limitations as set forth above. Carroll additionally discloses that the flavor patch can be in the lid [0024]. Modified Carroll does not explicitly teach the lid comprising a recess.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lid of modified Carroll with the recessed area of Machado. One would have been motivated to do so since Machado teaches a recessed area that maintains an agent releasable sack in place.

Claim 19 is rejected under 35 USC 103 as being unpatentable over Carroll (US 2011/0083677) in view of Cortez (US 2013/0008809) and Ciaveralla (US 2013/0262345) as applied to claim 1 above, and further in view of Stillwagon (US 8,894,478).

Regarding claim 19, modified Carroll teaches all the claim limitations as set forth above. Modified Carroll does not explicitly teach the impregnation happening during the manufacture of the polymer.
Stillwagon teaches a fragrance delivery system made from a duct that is extruded from fragrance impregnated polymer pellets that are provided directly from a supplier (column 6, lines 48-67). The entire period between the creation of the pellets until the pellets are received from the supplier is considered to fall within the material manufacturing phase since the impregnated pellets have not yet been formed into a product such as a tube or container. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the impregnated pellets of Stillwagon with the plastic of modified Carroll. One would have been motivated to do so since modified Carroll teaches impregnated plastic and Stillwagon teaches plastic pellets with impregnated flavorants that are suitable for use in a molding process. The combination of familiar elements is likely to be obvious when it does no more than KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Amendment
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would be unable to create a container having an impregnated flavor released into the container since this modification would not be predictable as required by the third Graham factor. However, the substitution would be predictable to one of ordinary skill in the art since flavors are known to diffuse into the surrounding environment regardless of whether that is a closed or open environment. Contrary to applicant’s assertion, Ciavarella does teach that the container itself is impregnated and that the container contains are material “to be dispensed” [0032]. The use of this language as opposed to the material being dispensed or other similar language indicates that the material is being flavored while it remains in the container as opposed to when the material in the process of being dispensed or released. Ciavarella further teaches that the pump is impregnated in a different embodiment from the container, indicating that one of ordinary skill in the art would recognize that flavor can be applied to a material either prior to pumping or during pumping.
Furthermore, even if Ciavarella were completely silent to flavoring stored material prior to dispensing, such a teaching would not be necessary to show that the claimed invention is obvious. Carroll teaches that the flavor patch is located within the container ([0035], figure 1, reference numeral 106). It is evident that interior of the plastic container of Carroll is just as capable of being infused with a flavor as the exterior since it is described as a single structure [0026]. This diffusion is even possible when the container is hermetically sealed since diffusion does not require a fluid connection to the environment but rather only the presence of a flavorant concentration gradient between the air 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715